                                                                                                   FILED
                                                                                          2019 Apr-04 AM 11:49
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            WESTERN DIVISION


REGINA PATRICE HARRIS,                             )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )      Case No. 7:18-cv-02069-TMP
                                                   )
THE UNIVERSITY OF ALABAMA,                         )
                                                   )
              Defendant.                           )


                             MEMORANDUM OPINION

       This matter is before the court on The University of Alabama’s 1

(“Defendant” or “University”) Motion to Dismiss filed on February 1, 2019. (Doc.

7). The University of Alabama argues that the claims brought pursuant to the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 626(b), are due to be

dismissed because the University is immune from suit on these claims under the

Eleventh Amendment to the United States Constitution, because the Plaintiff failed

to exhaust administrative remedies for her retaliation claim, and because plaintiff

has failed to plead a plausible case of retaliation. The plaintiff filed a document in

response, titled “Plaintiff’s Motion to Proceed with Civil Case against the
1
 The motion and plaintiff’s subsequent response uses case style of Regina Patrice Harris v. The
Board of Trustees of the University of Alabama. However, plaintiff has not filed an amended
complaint to change the defendant, and the original complaint lists the University of Alabama
(Brewer Porch) as the defendant. Accordingly, the court will refer to the defendant as the
University of Alabama.

                                              1
University of Alabama, which alleges that she can provide proof of her allegations

but does not address subject-matter jurisdiction in any way. (Doc. 9). The parties

have consented to dispositive jurisdiction by a United States Magistrate Judge in

accordance with 28 U.S.C. § 636(c). (Doc.12).

      An assertion of Eleventh Amendment immunity challenges the subject

matter jurisdiction of the court and is treated as a motion filed pursuant to Federal

Rule of Civil Procedure 12(b)(1). See Black v. Wigington, 811 F.3d 1259, 1270

(11th Cir. 2016) (“Sovereign immunity is a question of jurisdiction. . . .”); see also

Gordon v. Bentley, No. 7:15-cv-02282-LSC, 2016 WL 4379537, at *1 (N.D. Ala.

Aug. 17, 2016) (“The issue of whether a defendant is entitled to Eleventh

Amendment immunity is a threshold question of jurisdiction.”). Where the entity

asserting the immunity is an arm of the state, and there has been no waiver or

express abrogation of that immunity, the Eleventh Amendment serves as a

jurisdictional bar to suit. See Gordon, 2016 WL 4379537, at *1-2.

      Under a Rule 12(b)(1) motion, “attacks on subject matter jurisdiction . . .

come in two forms[:]” facial challenges and factual challenges. Lawrence v.

Dunbar, 919 F.2d 1525, 1528-29 (11th Cir. 1990). “Facial challenges to subject

matter jurisdiction are based solely on the allegations in the complaint.”

Carmichael v. Kellogg, Brown & Root Services, Inc., 572 F.3d 1271, 1280 (11th

Cir. 2009).   For factual challenges, “the court must, as with a Rule 12(b)(6)


                                          2
motion, take the complaint's allegations as true.” Carmichael, 572 F.3d at 1280.

Factual challenges attack “‘the existence of subject matter jurisdiction in fact,

irrespective of the pleadings, and matters outside the pleadings, such as testimony

and affidavits, are considered.’” Lawrence, 919 F.3d at 1529 (quoting Menchaca

v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980)). 2 Here, because the

defendant does not “challenge jurisdiction on facts not available in the

complaint[,]” the defendant has facially, not factually, challenged the existence of

subject matter jurisdiction as it relates to the ADEA claims brought against the

University. Gordon, 2016 WL 4379537, at *1.

       The plaintiff’s ADEA claims against the University are due to be dismissed

because the claims are barred by the Eleventh Amendment, which prohibits federal

courts from exercising jurisdiction over a State or an arm of a State when sued by

private individuals without the state’s consent. “Although the express language of

the amendment does not bar suits against a State by its own citizens, the Supreme

Court has held that an unconsenting state is immune from lawsuits brought in

federal court by the state's own citizens.” Carr v. City of Florence, 916 F.2d 1521,

1524 (11th Cir. 1990). A citizen may bring a suit against a State in federal court if

Congress abrogates the States’ Eleventh Amendment immunity “pursuant to the


2
       The Eleventh Circuit Court of Appeals has adopted as binding precedent the decisions of
the former Fifth Circuit decided prior to October 1, 1981. Bonner v. City of Prichard, 661 F.2d
1206 (11th Cir. 1981) (en banc).

                                               3
enforcement provisions of [S]ection 5 of the [F]ourteenth [A]mendment” or if a

State “waive[s] its immunity expressly through legislative enactment.” Carr, 916

F.2d at 1524.

      Congress has not validly abrogated a State’s Eleventh Amendment immunity

in ADEA cases. In Kimel v. Florida Bd. of Regents, 528 U.S. 62, 91, 120 S. Ct.

631, 145 L. Ed. 2d 522 (2000) the Supreme Court held that, although the

enactment of the ADEA was an attempt by Congress to abrogate State sovereign

immunity, it was not a proper exercise of abrogation power under § 5 of the

Fourteenth Amendment and, therefore, not valid.         See also Harris v. Bd. of

Trustees Univ. of Alabama, 846 F. Supp. 2d 1223, 1233 (N.D. Ala. 2012).

Likewise, the State of Alabama has not waived its immunity in ADEA cases. Ala.

Const. art. 1, § 14 (“the State of Alabama shall never be made a defendant in any

court of law or equity.”).

      It is well settled that state universities in Alabama, and the boards that

govern these universities, are state agencies for purposes of Eleventh Amendment

immunity. Harden v. Adams, 760 F.2d 1158, 1173 (11th Cir. 1985), cert. denied,

474 U.S. 1007 (1985) (“The Alabama Supreme Court has also determined that the

Board of Trustees of a state university is entitled to sovereign immunity as an

instrumentality of the state.”); see also Eubank, 210 F. App’x at 844-45 (“The

University of Alabama Board of Trustees is a state agency . . . .”); Harris v. Bd. of


                                         4
Trs. of the Univ. of Ala., 846 F. Supp. 2d 1223, 1233 (N.D. Ala. 2012); Price v.

Univ. of Alabama, 318 F. Supp. 2d 1084, 1088 (N.D. Ala. 2003).

       Upon finding that the plaintiff’s claims are barred by Eleventh Amendment

immunity, the court finds it is unnecessary to address defendant’s claims that the

plaintiff failed to exhaust her administrative remedies or failed to state a prima

facie case of retaliation. The defendant’s motion to dismiss the ADEA claims

brought against the Board on grounds of state sovereign immunity is due to be

granted, and all of plaintiff’s claims are due to be dismissed without prejudice 3 for

want of subject-matter jurisdiction due to Eleventh Amendment immunity of the

sole defendant.

       To the extent that the plaintiff has alleged a claim for defamation of

character under Alabama state law, that claim is due to be dismissed without

prejudice. Because there are no remaining viable federal claims in the case, the

3
   In a form complaint, the plaintiff only checked the box of “Age Discrimination in Employment
Act” when asked the basis of jurisdiction of her claims. She does make some brief statements
regarding race, saying that “Dr. Grimes “target[ed] Caucasian males to assist with therapy
treatments.” To the extent that plaintiff tried to raise any claims under Title VII of the Civil
Rights Act, 42 U.S.C. § 2000e-5, for race discrimination, these claims would be due to be
dismissed as unexhausted because the plaintiff did not allege race discrimination in her EEOC
charge. More fundamentally, such a complaint does not allege that she was the victim of any
employment-related racial discrimination. To the extent certain clients at the University’s
Brewer Porche Children’s Center were treated differently due to race, the plaintiff has no
standing to assert claims on their behalf, and certainly not in her own name. Nor does the
plaintiff allege that she suffered retaliation with respect to an employment-related protected
activity. She alleges that she suffered retaliation because she complained about Dr. Grimes’s
special treatment of Caucasian clients. This is not a protected activity under either the ADEA or
Title VII because it was not opposition to something made unlawful by either the ADEA or
Title VII. She did not complain about employment discrimination based on age or race, but
allegedly different treatment of clients based on race.

                                               5
court is without supplemental jurisdiction over the remaining state law defamation

claim. Accordingly, the plaintiff’s defamation claim is due to be dismissed without

prejudice pursuant to 28 U.S.C. § 1367(c). A separate order will be entered.

      DONE this 4th day of April, 2019.



                                      _______________________________
                                      T. MICHAEL PUTNAM
                                      UNITED STATES MAGISTRATE JUDGE




                                          6
